Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant argues that the cited references do not disclose or suggest receiving circuitry configured to receive a broadcast stream including a broadcast component and broadcast signal information related to the broadcast component via a broadcast transport path, when a broadcast stream is transmitted using the MPEG MMT protocol and broadcasting signal information includes a media presentation description (MPD) file having a hierarchical structure, the MPD file being a metafile for acquiring an MPEG DASH-based media stream. The Examiner respectfully disagrees.
Hwang discloses receiving circuitry configured to receive a broadcast stream including a broadcast component and broadcast signaling information related to the broadcast component via a broadcast transport path. For example, Hwang discloses a stream includes broadcast data and signaling information; see at least paragraphs 0034-0035 and 0042-0045. Furthermore, Hwang discloses wherein the broadcast stream is transmitted using a Moving Picture Expert Group (MPEG) Media Transport (MMT) protocol; see at least paragraphs 0040, 0047 and Tables 1 and 2.
Yamagishi is cited to disclose a broadcast signaling information includes a Media Presentation Description (MPD) file having a hierarchical structure, the MPD file being a metafile for acquiring an MPEG DASH-based data stream. For example, Yamagishi discloses receiving data streams of given content deliverable via an IPTV system; see at least paragraphs 0044 and 0046-0048 and also discloses the structure of the MPD file; see at last paragraphs 0051-0054.
It appears that the applicant arguing references individually. The Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 12, 17 and 19 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2014/0317674) in view of Yamagishi (US 2014/0189772) and further in view of Nanki (US 2001/0052126) and further in view of Kitazato (US 2017/0064371).
Regarding claim 1, Hwang discloses a reception device comprising:
receiving circuitry configured to:
receive a broadcast stream including a broadcast component and broadcast signaling information related to the broadcast component via a broadcast transport path (stream includes broadcast data and signaling information; see at least paragraphs 0034-0035 and 0042-0045), wherein the broadcast stream is transmitted using a Moving Picture Expert Group (MPEG) Media Transport (MMT) protocol (see at least paragraphs 0040, 0047 and Tables 1 and 2); and
control circuitry configured to: 
output the broadcast component and the broadband component for presentation (see at least paragraphs 0034-0035 and 0042-0045).
Hwang is not clear about a broadcast signaling information includes a Media Presentation Description (MPD) file having a hierarchical structure, the MPD file being a metafile for acquiring an MPEG-Dynamic Adaptive Streaming over Hypertext transfer protocol (DASH)-based data stream, acquire a data stream including a broadband component corresponding to the broadcast component via a broadband transport path based on information conveyed by the hierarchical structure of the metafile and the metafile is a Media Presentation Description (MPD) file. Furthermore, Hwang is not clear about output a user interface configured to select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages, the user interface being generated based on an MMT package Table and the MPD file transmitted via the MMT protocol.
Yamagishi discloses a broadcast signaling information includes a Media Presentation Description (MPD) file having a hierarchical structure, the MPD file being a metafile for acquiring an MPEG-Dynamic Adaptive Streaming over Hypertext transfer protocol (DASH)-based data stream, acquire a data stream including a broadband component corresponding to the broadcast component via a broadband transport path based on information conveyed by the hierarchical structure of the metafile and the metafile is a Media Presentation Description (MPD) file; receiving data streams of given content deliverable via an IPTV system; see at least paragraphs 0044 and 0046-0048 and discloses the structure of the MPD file; see at last paragraphs 0051-0054.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Hwang by the teachings of Yamagishi by having the above missing limitations so to increase the efficiency of a cache and delivery resource control of video data streams in a network; see at least the Abstract.
Hwang in view of Yamagishi disclose the broadcast signaling information including the MPD file transited via the MMT protocol; as above, but are not clear about output a user interface configured to select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages, the user interface being generated based on an MMT package Table.
Nanki discloses output a user interface configured to select a component, the user interface being generated based on the broadcast signaling information; a program guide display processing unit generates program guide OSD data based on service information; see at least paragraph 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Hwang in view of Yamagishi by the teachings of Nanki by having the above missing limitations so to generate on-screen display signal based on service information; see at least the Abstract.
Hwang in view of Yamagishi and further in view of Nanki are not clear about select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages and about the MMT package table.
Kitazato discloses select a component including a view of a plurality of views having different viewpoints and/or an audio language of a plurality of audio languages and about the MMT package table; subtitles can be in different languages and the signaling information includes the MMT package table, i.e. MPT; see at least paragraphs 0182, 0257 and 0269-0270.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Hwang in view of Yamagishi and further in view of Nanki by the teachings of Kitazato by having the above missing limitations for the purpose of realizing accurate TTML subtitle data display control; see at least the Abstract.

Regarding claim 2, Hwang in view of Yamagishi and further in view of Nanki  and further in view of Kitazato disclose the reception device according to claim 1, wherein the hierarchical structure of the MPD file includes at least a period structure, the period structure having information on data of video or audio, an adaptation set structure included in the period structure, the adaptation set structure grouping a stream selection range (Yamagishi discloses the structure of the MPD file; see at last paragraphs 0051-0054).

Regarding claim 3, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the broadcast component and the broadcast signaling information are included in at least one MMT packet (Hwang; the MMT has many layers: MMT assets, composition information and asset delivery characteristic; see at least paragraph 0035-0037 and Hwang; see at least paragraphs 0040, 0047 and Tables 1 and 2).

Regarding claim 4, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the MPD file is delivered by a signaling message included in the broadcast signaling information (see at least the rejection of claim 1). 

Regarding claim 5, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the broadcast component and the broadband component are processed in three layers comprising a selective layer in which static selection is performed, a composite layer in which composition is performed, and an adaptive layer in which dynamic switching is performed, the three layers being arranged in that order from top to bottom (Hwang; the MMT has many layers: MMT assets, composition information and asset delivery characteristic; see at least paragraph 0035-0037).

Regarding claim 6, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 5, wherein the broadcast component and the broadband component are processed based on component selection information included in the broadcast signaling information (see at least the rejection of claim 1).

Regarding claim 7, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 6, wherein
the component selection information, which includes information on each of components selectable in the adaptive layer, includes acquisition destination information (Hwang; see at least paragraphs 0055, 0063 and 0073 and Yamagishi URL; see at least paragraphs 0049, 0057 and 0066),
the acquisition destination information of a component, which is a target of adaptive switching among the components selectable in the adaptive layer, is information that designates specific information location of the MPD file having the hierarchical structure for adaptive streaming (Hwang; see at least paragraphs 0055, 0063 and 0073 and Yamagishi URL; see at least paragraphs 0049, 0057 and 0066), and
the control circuitry is further configured to select components to be presented based on the component selection information (see at least the rejection of claim 1).

Regarding claim 8, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the broadcast signaling information includes information associating an adaptation set of the MPD file, which corresponds to the broadband component, with the broadcast component (the broadband component corresponds to the broadcast component see at least the rejection of claim 1).

Regarding claim 9, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the MPD file is acquired by MPD file location information included in the broadcast signaling information (Hwang; see at least paragraphs 0055, 0063 and 0073 and Yamagishi URL; see at least paragraphs 0049, 0057 and 0066).

Regarding claim 10, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the broadcast signaling information includes a first signaling message which associates an adaptation set of the MPD file with the broadcast component and a second signaling message which is used to acquire the MPD file (the broadband component corresponds to the broadcast component see at least the rejection of claim 1).

Regarding claim 11, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the broadcast component and the broadband component are a part of a same content (part of the stream that includes broadcast data and signaling information; see at least paragraphs 0034-0035 and 0042-0045).
Regarding claim 12, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the user interface includes information for selection of the audio language from a plurality of audio languages (the selection of Nanki and the languages of Kitazato; see at least the rejection of claim 1).

Regarding claim 14, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the user interface includes information for selection of one group of video and audio from a plurality of groups of video and audio (Yamagishi; see ta least paragraphs 0058, 0068 and 0116).

Regarding claim 15, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 14, wherein video or audio included in at least one of the plurality of groups of video and audio is coded by scalable coding so that a base portion of the video or audio is transmitted via the broadcast transport path (the video and audio of Hwang are broadcasted; see at least the rejection of claim 1) and an extended portion of the video or audio is transmitted via the broadband transport path (the plurality of viewpoints of the video data; Yamagishi; see at least paragraph 0046).

Regarding claim 16, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 1, wherein the user interface includes information for selection of a caption from a plurality of captions based on the broadcast singling information; the user interface of Nanki and the caption of Kitazato; see at least the rejection of claim 1.

Claim 17 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 2.
Claim 19 is rejected on the same grounds as claim 12.
Claim 20 is rejected on the same grounds as claim 1.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato and further in view of Matey (US 2002/0057380).
Regarding claim 13, Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato disclose the reception device according to claim 12, but are not clear about a dropdown menu.
Matey discloses the above missing limitation; see at least paragraphs 0031-0033.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to modify Hwang in view of Yamagishi and further in view of Nanki and further in view of Kitazato by the teachings of Matey by having the above missing limitations so to allow the user to select to combine data transmitted from different tuners to provide a customized merged data output; see at least the Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426